Case: 21-20127        Document: 00516253178           Page: 1   Date Filed: 03/24/2022




             United States Court of Appeals
                  for the Fifth Circuit                                 United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                       No. 21-20127                       March 24, 2022
                                                                          Lyle W. Cayce
                                                                               Clerk
   Trafigura Trading LLC,

                                                                Plaintiff—Appellee,

                                           versus

   United States of America,

                                                            Defendant—Appellant.


                     Appeal from the United States District Court
                         for the Southern District of Texas
                               USDC No. 4:19-CV-170


   Before Wiener, Graves, and Ho, Circuit Judges.
   James C. Ho, Circuit Judge:*
         Alexander Hamilton was non-stop. There were a million things he
   wanted done. So when he was chosen for the Constitutional Convention, he
   spoke like he was running out of time. He talked for six hours. The
   Convention was listless. And among his ideas was the power to tax exports.
         But the Southern states feared export taxes would disproportionately
   harm their economies. They worried Congress would tax them relentlessly,


         *
             Judge Wiener concurs in the judgment.
Case: 21-20127      Document: 00516253178           Page: 2      Date Filed: 03/24/2022




                                     No. 21-20127


   and then turn around and run a spending spree. They knew that, if Congress
   could tax exports, it would not be a question of if, but of which one.
          So they demanded a categorical ban on export taxes. They knew they
   would have to holler just to be heard. But they would rather be divisive than
   indecisive. So they didn’t throw away their shot. They made an all-out stand:
   No ban on export taxes, no Constitution.
          Northern delegates expressed their disgust—but the South’s agenda
   was there discussed.      The North wanted to tax exports and regulate
   commerce. But the South wanted neither. The delegates were diametrically
   opposed—foes. But they took a break. And they eventually emerged with a
   compromise, having open doors that were previously closed: The federal
   government could regulate commerce, but not tax exports.
          The compromise no doubt frustrated many citizens. But they had no
   say in what their leaders traded away—they weren’t in the room where it
   happened. A group of delegates suggested another approach—export taxes
   only if approved on a super-majority vote—hoping that would be enough.
   But the South was not satisfied. It worried that, if it stood for nothing, what
   would it fall for? So rather than wait for it, they let the proposal burn.
          Ultimately, though, Hamilton got more than he gave. And he wanted
   what he got. But as for the power to tax exports, he was helpless.
          As a result, the Constitution forbids Congress from taxing exports.
   And that resolves this case. The federal government insists that Trafigura
   Trading must pay a tax on domestic crude oil that it exports from the United
   States. But the district court said no to this. We affirm.1



         Cf. Lisa A. Tucker, ed., Hamilton and the Law: Reading Today’s
          1

   Most Contentious Legal Issues through the Hit Musical (2020).




                                           2
Case: 21-20127      Document: 00516253178           Page: 3   Date Filed: 03/24/2022




                                     No. 21-20127


                                          I.
           The Constitutional Convention began in Philadelphia on May 25,
   1787.    1 Max Farrand, ed., The Records of the Federal
   Convention of 1787, at 1 (1966). Hamilton did not speak during the first
   few weeks of the Convention. But “[i]t was predictable that when the wordy
   Hamilton broke silence, he would do so at epic length.” Ron Chernow,
   Alexander Hamilton 231 (2004). “On Monday morning, June 18, the
   thirty-two-year-old prodigy rose first on the convention floor and in the
   stifling, poorly ventilated room he spoke and spoke and spoke. Before the
   day was through, he had given a six-hour speech (no break for lunch) that was
   brilliant, courageous, and, in retrospect, completely daft.” Id.
           In that speech, Hamilton set forth his vision for a strong central
   government, armed with a number of powers that had been omitted in the
   Articles of Confederation. In particular, he was the first delegate to suggest
   that the new federal government should have a broad power to tax that would
   specifically include exports: “Whence then is the national revenue to be
   drawn? from Commerce, even {from} exports which notwithstanding the
   common opinion are fit objects of moderate taxation.” 1 Farrand, supra, at
   286.
           The power to tax exports was endorsed by a number of fellow
   delegates. James Madison agreed that “the power of taxing exports is proper
   in itself, and as the States cannot with propriety exercise it separately, it
   ought to be vested in them collectively.”          2 Farrand, supra, at 306.
   Gouverneur Morris likewise affirmed that “[t]axes on exports are a necessary
   source of revenue.” Id. at 307. James Wilson was also “decidedly agst
   prohibiting general taxes on exports,” id., for “[t]o deny this power is to take
   from the Common Govt. half the regulation of trade,” id. at 362.




                                          3
Case: 21-20127      Document: 00516253178           Page: 4    Date Filed: 03/24/2022




                                     No. 21-20127


          But Southern delegates were firmly opposed to export taxes. The
   South was the nation’s primary exporter, so any federal export tax would
   disproportionately burden Southern states. See, e.g., Erik M. Jensen, The
   Export Clause, 6 Fla. Tax Rev. 1, 8 (2003). Southerners feared that the
   North would control the majority of seats in both Houses of Congress, and
   would use that power to aggrandize itself at the South’s expense by taxing
   exports. As George Mason put it, “a majority when interested will oppress
   the minority. . . . If we compare the States in this point of view the 8 Northern
   States have an interest different from the five Southn. States, — and have in
   one branch of the legislature 36 votes agst 29. and in the other, in the
   proportion of 8 agst 5.” 2 Farrand, supra, at 362.
          So a number of Southern delegates voiced firm opposition to the
   Constitution unless it explicitly prohibited taxes on exports.          Charles
   Pinckney warned that, “if the Committee [of Detail] should fail to insert
   some security to the Southern States agst. . . . taxes on exports, he shd. be
   bound by duty to his State to vote agst. their Report.” Id. at 95. His fellow
   South Carolina delegate Pierce Butler likewise made clear that “he never
   would agree to the power of taxing exports.” Id. at 374.
          Northern delegates soon appreciated that, as Roger Sherman of
   Connecticut put it, “[a] power to tax exports would shipwreck the whole.”
   Id. at 308.
          There would be no Constitution, then, unless the delegates reached a
   compromise on the question of export taxes. They did so by trading the
   power to tax exports for the power to regulate commerce. Specifically, the
   South wanted to prohibit export taxes and impose a super-majority voting
   rule for commercial regulations, while the North wanted to permit export
   taxes and require only a simple majority to regulate commerce. See Ben
   Baack et al., Constitutional Agreement During the Drafting of the Constitution:




                                          4
Case: 21-20127      Document: 00516253178           Page: 5    Date Filed: 03/24/2022




                                     No. 21-20127


   A New Interpretation, 38 J. Legal Stud. 533, 546–47 (2009). So a deal was
   struck: A group of Northern delegates agreed that they would vote to
   prohibit export taxes, and in return, a group of Southern delegates agreed that
   they would vote for the simple majority rule for regulations of commerce. Id.
   at 541 (citing sources).
          When the Convention returned to these topics for a final vote, a group
   of delegates tried to revive the power to tax exports. They proposed a super-
   majority voting rule for export taxes, “requiring the concurrence of 2/3 or
   3/4 of the legislature in such cases.” 2 Farrand, supra, at 359. Madison
   formally moved “to require 2/3 of each House to tax exports — as a lesser
   evil than a total prohibition.” Id. at 363. But the proposal failed, with every
   Southern delegation voting in the negative. Id. Another proposal would have
   allowed export taxes for the purpose of regulating trade, while prohibiting
   such taxes “for the purpose of revenue.” Id. But that too failed. Id.
          The Convention eventually adopted the language that now appears in
   Article I, Section 9 of the Constitution: “No Tax or Duty shall be laid on
   Articles exported from any State.” U.S. Const. art. I, § 9, cl. 5.
          The Supreme Court has repeatedly recognized the importance as well
   as the breadth of the Export Clause. As the Court observed in one of the
   primary precedents we examine today, “the Export Clause categorically bars
   Congress from imposing any tax on exports.” United States v. U.S. Shoe
   Corp., 523 U.S. 360, 363 (1998). “[T]he Export Clause allows no room for
   any federal tax, however generally applicable or nondiscriminatory, on goods
   in export transit.” Id. at 367. It is a “simple, direct, unqualified prohibition”
   on any tax on exports. Id. at 368. See also Fairbank v. United States, 181 U.S.
   283, 290–93 (1901) (observing that it is “obvious” from the text and history
   of the Export Clause “that the National Government should put nothing in
   the way of burden upon . . . exports”); A.G. Spalding & Bros. v. Edwards, 262




                                          5
Case: 21-20127         Document: 00516253178              Page: 6       Date Filed: 03/24/2022




                                          No. 21-20127


   U.S. 66, 70 (1923) (recognizing that exports enjoy “liberal protection” from
   taxation); United States v. Int’l Bus. Machs. Corp., 517 U.S. 843, 860 (1996)
   (“there is substantial evidence from the [Convention] Debates that
   proponents of the Clause fully intended the breadth of scope that is evident
   in the language”).2
                                               II.
           Trafigura Trading is a commodity trading company that purchases
   and exports crude oil from the United States. Between 2014 and 2017,
   Trafigura exported around 50 million barrels of crude oil from oilfields in
   Texas, Louisiana, and North Dakota. Trafigura remitted over $4 million to
   the IRS for these exports, as required by 26 U.S.C. § 4611(b). That provision
   imposes a “tax”—at a rate of 8 or 9 cents per barrel, depending on the year—
   on domestic crude oil “used in or exported from the United States.” Id.
   § 4611(b)–(c)(2)(B).
           Proceeds from § 4611(b) go to the Oil Spill Liability Trust Fund. See
   id. § 9509(b)(1). The Fund serves several functions.
           To begin with, the Fund operates “much like insurance for the oil
   transportation industry”: Parties pay into the Fund via § 4611(b), and if they
   are ever liable for the cleanup costs of an oil spill under 33 U.S.C. § 2702, the
   Fund reimburses them for all expenses above a statutory cap. In re Frescati



           2
             Indeed, the Export Clause played a central role in the defense of judicial review
   in Marbury v. Madison, 5 U.S. (1 Cranch) 137 (1803). Without judicial review, Chief Justice
   Marshall explained, Congress would be able to enact an export tax, and the federal judiciary
   would have no choice but to enforce it: “Suppose a duty on the export of cotton, of tobacco,
   or of flour; and a suit instituted to recover it. Ought judgment to be rendered in such a
   case? ought the judges to close their eyes on the constitution, and only see the law.” Id. at
   179. To Chief Justice Marshall, denying judicial enforcement of the Export Clause was so
   obviously absurd that it served as a powerful argument in support of judicial review itself.




                                                6
Case: 21-20127      Document: 00516253178          Page: 7    Date Filed: 03/24/2022




                                    No. 21-20127


   Shipping Co., 886 F.3d 291, 308 n.24 (3rd Cir. 2018), aff’d sub nom. CITGO
   Asphalt Ref. Co. v. Frescati Shipping Co., 140 S. Ct. 1081 (2020).
          But that’s not all. The Fund also covers costs incurred by federal,
   state, and Indian tribe trustees for natural resource damage assessment and
   restoration; removal costs of discharged oil from foreign offshore units; and
   related administrative, operational, and personnel expenses. 33 U.S.C. §
   2712(a). More still, the Fund supports, among other things, research and
   development for oil pollution technology; studies into oil pollution’s effects;
   marine simulation research; simulated environmental testing; and grants to
   universities and other research institutions. Id. § 2761(c).
          Trafigura contends that § 4611(b) imposes an unconstitutional tax
   under the Export Clause. It sought a refund for the amount it paid under §
   4611(b). But the IRS denied the request. Trafigura then sued to challenge
   the constitutionality of § 4611(b). The district court agreed with Trafigura
   that § 4611(b) imposes an unconstitutional tax and granted the refund
   accordingly. The United States appealed.
          We review de novo the district court’s grant of summary judgment.
   Hernandez v. Reno, 91 F.3d 776, 779 (5th Cir. 1996).
                                        III.
          When it comes to federal power to tax exports, the text of Article I,
   Section 9 of the Constitution is categorical: “No Tax or Duty shall be laid on
   Articles exported from any State.” U.S. Const. art. I, § 9, cl. 5.
          The ban on the power of the states to tax exports, by contrast, is less
   sweeping. It states that “[n]o State shall, without the Consent of the
   Congress, lay any Imposts or Duties on Imports or Exports, except what may
   be absolutely necessary for executing its inspection Laws.” U.S. Const. art. I,
   § 10, cl. 2 (emphasis added).




                                          7
Case: 21-20127      Document: 00516253178           Page: 8      Date Filed: 03/24/2022




                                     No. 21-20127


          The inclusion of this exception in Article I, Section 10—allowing
   states to impose fees on exports that are “absolutely necessary for executing
   its inspection Laws”—naturally raises the question:             Can the federal
   government impose similar fees on exports under Article I, Section 9?
          Trafigura might argue that the omission of this language from Article
   I, Section 9 was intentional and must be given meaning. See, e.g., Russello v.
   United States, 464 U.S. 16, 23 (1983) (courts generally presume that drafters
   act “intentionally and purposely in the disparate inclusion or exclusion” of
   language) (quotations omitted); United States v. Estrella, 758 F.3d 1239, 1252
   (11th Cir. 2014) (“When language is included in one . . . provision but not
   included in another related provision, that omission has an important
   meaning that [courts] cannot ignore.”).
          But the United States might respond that Article I, Section 10 simply
   makes explicit what is implicit in Article I, Section 9—and that the Supreme
   Court has construed other provisions of the Constitution in a similar manner.
   See, e.g., Bolling v. Sharpe, 347 U.S. 497, 499–500 (1954) (applying equal
   protection principles to the federal government); Adarand Constructors, Inc.
   v. Pena, 515 U.S. 200, 213–17 (1995) (same).
          In any event, the Supreme Court has resolved this question. It has
   held that a federal “tax” on exports may be recharacterized—and upheld—
   as a “user fee,” if it is “designed as compensation for Government-supplied
   services, facilities, or benefits.” U.S. Shoe, 523 U.S. at 363.
          In doing so, however, the Supreme Court has cautioned that courts
   must carefully “guard against . . . the imposition of a duty under the pretext
   of fixing a fee.” Pace v. Burgess, 92 U.S. 372, 376 (1876).




                                          8
Case: 21-20127      Document: 00516253178            Page: 9    Date Filed: 03/24/2022




                                      No. 21-20127


                                           A.
          We must decide, then, whether § 4611(b) imposes a tax or a user fee.
   On its face, the text of § 4611(b) refers to the charge as a “tax.” But “we
   must regard things rather than names” and consider whether the charge
   functions as “a bona fide user fee.” U.S. Shoe, 523 U.S. at 367 (quotations
   omitted).
          Two Supreme Court decisions guide the analysis in this case—Pace
   and U.S. Shoe.
          Start with Pace—the “time-tested” and “guiding precedent for
   determining what constitutes a bona fide user fee in the Export Clause
   context.” Id. at 369. Pace involved a federal excise tax on tobacco. Congress
   specifically exempted tobacco intended for export from the excise tax. To
   combat fraud, however, Congress required all exported tobacco to bear a
   stamp on its packaging. The stamps cost exporters 25 cents per package
   (later reduced to 10 cents per package) and were “intended for no other
   purpose than to separate and identify the tobacco [intended for] export, and
   thereby, instead of taxing it, to relieve it from . . . taxation.” 92 U.S. at 375.
          The Court held that the stamp charge was a user fee, not a tax
   prohibited by the Export Clause. The charge was “in no sense a duty on
   exportation,” but was simply “compensation given for services properly
   rendered.” Id. The amount of the fees was “proper” and not “excessive.”
   Id. at 375–76. For example, “Congress did not limit the quantity or value of
   the tobacco packaged for export or the size of the stamped package; ‘these
   were unlimited, except by the discretion of the exporter or the convenience
   of handling.’” U.S. Shoe, 523 U.S. at 369 (quoting Pace, 92 U.S. at 375)
   (cleaned up, emphasis added).
          Two features of the stamp charge made it a user fee rather than an
   export tax, as the Court noted in Pace and reaffirmed in U.S. Shoe. First, it




                                           9
Case: 21-20127     Document: 00516253178           Page: 10   Date Filed: 03/24/2022




                                    No. 21-20127


   “bore no proportion whatever to the quantity or value of the package on
   which the stamp was affixed,” and second, it “was not excessive” given the
   cost of the services to prevent fraud and to “give the exporter the benefit of
   exemption from taxation.” Id. (cleaned up).
          Next up is U.S. Shoe, which involved a “harbor maintenance tax”
   applicable to “[e]xporters, importers, and domestic shippers” of commercial
   cargo passing through the nation’s ports. Id. at 363. The tax was computed
   on an ad valorem basis, in the amount of 0.125% of the cargo’s value.
   Proceeds were deposited into a trust fund used to finance harbor
   maintenance and development projects. Id. An exporter filed a protest with
   the Customs Service alleging the unconstitutionality of the toll “to the extent
   it applies to exports.” Id. at 363–64.
          The Court unanimously agreed that the ad valorem harbor
   maintenance charge was indeed an unconstitutional tax under the Export
   Clause, and not a permissible user fee. Id. at 363. As the Court explained, a
   charge is a user fee only if it “fairly match[es] the exporters’ use of”
   government services. Id. at 370. That wasn’t the case in U.S. Shoe. “The
   value of export cargo . . . does not correlate reliably with the federal harbor
   services used or usable by the exporter.” Id. at 369 (emphasis added). So the
   tax was barred by the Export Clause.
          Pace and U.S. Shoe tell us the following. First, we must consider
   whether the charge under § 4611(b) is based on the quantity or value of the
   exported oil—if so, then it is more likely a tax. Second, we must consider the
   connection between the Fund’s services to exporters, if any, and what
   exporters pay for those services under § 4611(b). That connection need not
   be a perfect fit. See Pace, 92 U.S. at 375–76. But a user fee must “fairly
   match” or “correlate reliably with” exporters’ use of government services.
   U.S. Shoe, 523 U.S. at 369–70. Finally, we apply “heightened scrutiny,”




                                            10
Case: 21-20127     Document: 00516253178           Page: 11   Date Filed: 03/24/2022




                                    No. 21-20127


   Matter of Buffets, LLC, 979 F.3d 366, 380 (5th Cir. 2020), and strictly enforce
   the Export Clause’s ban on taxes by “guard[ing] against . . . the imposition
   of a [tax] under the pretext of fixing a fee,” U.S. Shoe, 523 U.S. at 370
   (quotations omitted).
                                         B.
          The United States admits, as it must, that the “amount of the [§
   4611(b)] charge is based on the volume of oil transported.” Exporters pay at
   a rate of 8 or 9 cents per “barrel”—or 8 or 9 cents per “42 United States
   gallons.” 26 U.S.C. §§ 4611(c)(2)(B), 4612(a)(8). This proportional fee
   scheme—more oil, more money—is true down to the fraction: “In the case
   of a fraction of a barrel, the tax imposed by section 4611 shall be the same
   fraction of the amount of such tax imposed on a whole barrel.” Id. §
   4612(a)(9). So § 4611(b) is by design more like the tax in U.S. Shoe than the
   user fee in Pace.
          But the analysis does not end there. A charge is not a tax under the
   Export Clause simply because it is proportional to the quantity or value of the
   export. Under U.S. Shoe, we also consider whether the charge imposed by
   § 4611(b) fairly matches Trafigura’s use of government services.
          The United States claims that the charge operates essentially as a
   premium for government-provided insurance, in the form of capped liability
   for oil spills. Those who create more risk (i.e., by exporting more oil) pay a
   higher premium.      And as for the various other government activities
   supported by the Fund, such as research and development for oil pollution
   technology, the United States characterizes them as “oil-spill-related
   services.” Based on that characterization, the United States concludes that
   the charge is a fee for those services, and not an effort to raise general
   revenue.




                                         11
Case: 21-20127      Document: 00516253178           Page: 12   Date Filed: 03/24/2022




                                     No. 21-20127


          Trafigura counters, however, that the charge does not offset the cost
   of any service that it receives from the government. It challenges the
   government’s insurance analogy. And it stresses that § 4611(b) finances a
   broad range of initiatives that are not “services” provided to exporters under
   any reasonable sense of the word. This last point is dispositive, so there is no
   need to address the government’s insurance analogy.
          A user fee is a charge for a specific service provided to, and used by,
   the payor. See U.S. Shoe, 523 U.S. at 369. A public agency might charge a
   user fee to visit a public park, tour a museum, or enter a toll road. In each
   case, you pay the fee, and in return, you get access to something of value—
   natural beauty and recreation, intellectual or aesthetic enrichment,
   uncongested roads. Put simply, user fees arise in the context of “value-for-
   value transaction[s].” Jensen, supra, at 37.
          There is no such discrete transaction here. Oil exporters subject to §
   4611(b) are forced to pay for, among other things, reimbursements to federal,
   state, and Indian tribe trustees for assessing natural resource damage;
   research and development for oil pollution technology; studies into the
   effects of oil pollution; marine simulation research; and research grants to
   universities. See 33 U.S.C. §§ 2712(a), 2761(c). None of these things can
   plausibly be conceived as “services” provided to exporters in exchange for
   their payment.
          To be sure, exporters do benefit indirectly from these activities. But
   the same could be said for virtually every other tax. After all, the government
   is supposed to use tax proceeds to provide benefits for taxpayers. The fact
   that people pay taxes to fund police and fire protection does not somehow
   turn those taxes into user fees. Likewise, the fact that oil exporters like
   Trafigura also happen to benefit from the government’s “oil-spill-related”
   activities is beside the point—such benefits are not tied to a specific service




                                         12
Case: 21-20127        Document: 00516253178          Page: 13     Date Filed: 03/24/2022




                                      No. 21-20127


   that exporters receive as part of a value-for-value transaction. Exporters pay,
   society benefits.
          So this case is far afield from Pace. When an exporter pays the
   government for a stamp to shield the exporter from taxation, that is a value-
   for-value transaction that is exempt from the Export Clause. See 92 U.S. at
   375 (stressing that “[t]he stamp was intended for no other purpose than
   to . . . relieve [exported tobacco] from the taxation to which other tobacco
   was subjected”). Here, by contrast, exporters subsidize a mishmash of anti-
   pollution measures for the general benefit of society.
          In sum, Congress has crafted a scheme in which crude oil exporters
   are forced to subsidize activities that are not “services used or usable by the
   exporter.” U.S. Shoe, 523 U.S. at 369. Section 4611(b) saddles exporters
   with the cost of anti-pollution measures that generally benefit society at large,
   and not specifically the exporter who pays the charge.
                                           C.
          A few words of response to the dissent. The dissent essentially
   theorizes that the oil industry, taken as a whole, causes oil spills, oil pollution,
   and environmental damage—and that the industry should therefore be held
   “responsible for [its] own actions and business practices.” Post, at 6 (Graves,
   J., dissenting).
          Forcing any industry or citizen to internalize their externalities is of
   course entirely reasonable as a policy matter. Many taxes are designed with
   precisely this goal in mind. Think of gasoline taxes designed to pay for road
   and infrastructure repair, mass transit, or air pollution mitigation—or carbon
   taxes crafted to force taxpayers to absorb the social cost of their emissions—
   or “sin taxes” on alcohol or gambling that are used to cover the cost of the
   social consequences of alcoholism or gambling addiction.




                                           13
Case: 21-20127      Document: 00516253178           Page: 14   Date Filed: 03/24/2022




                                     No. 21-20127


          These are commonplace measures designed to achieve important
   ends for society—ends that go well beyond merely defraying the costs of the
   government providing a particular service or benefit to members of the
   public. But that’s precisely what makes them a tax, rather than a fee. As the
   dissent’s theory confirms, this is not a “value-for-value” transaction, in
   which a feepayer pays the fee to receive a service or benefit in return, and is
   thus better off as a result of the transaction. See, e.g., U.S. Shoe, 523 U.S. at
   363 (defining “‘user fee’” as “a charge designed as compensation for
   Government-supplied services, facilities, or benefits”); Pace, 92 U.S. at 374–
   75 (upholding user fee to cover “the expense attending the providing and
   affixing [tobacco export] stamps” in order to “relieve [the exporter]
   from . . . taxation”).   To the contrary, it’s a “penalty-for-penalty”
   transaction, in which the taxpayer is penalized for engaging in anti-social
   behavior that penalizes others.
          The dissent responds that the oil export tax is indeed a “value-for-
   value” transaction, because oil exporters pay the fee for the right to use our
   nation’s valuable natural resources to conduct their for-profit business. Post,
   at 7 n.8 (Graves, J., dissenting). But that proves too much. Every export tax
   can be characterized as payment for the right to use our nation’s resources to
   conduct one’s for-profit business, such as our stature and diplomatic prowess
   on the world stage, our defense and national security capabilities, and our
   access to international trade protections and governance structures.
          So under the dissent’s approach, Congress would be fully empowered
   to tax exports “under the pretext of fixing a fee.” Pace, 92 U.S. at 376. And
   that would contradict not just text but history as well.
          Delegates at the Constitutional Convention debated a last-minute
   suggestion to allow export taxes enacted for the purpose of “regulations of




                                          14
Case: 21-20127    Document: 00516253178           Page: 15   Date Filed: 03/24/2022




                                   No. 21-20127


   trade,” and to prohibit only those export taxes designed “for the purpose of
   revenue.” 2 Farrand, supra, at 363. But they quickly rejected the idea.
         If the Constitution forbids export taxes designed to further trade
   policy—and it plainly does—then there’s no principled basis to allow export
   taxes designed to further environmental policy. That would defy the plain
   text as well as the Founders’ understanding of our nation’s charter. And
   Alexander Hamilton would not just “get more than he gave”—he would get
   more than the Constitution permits.
                                      ***
         We hold that § 4611(b) imposes a tax on exports in violation of the
   Export Clause. The United States may not enforce § 4611(b) on crude oil
   “exported from the United States.” We affirm.




                                         15
Case: 21-20127      Document: 00516253178             Page: 16     Date Filed: 03/24/2022




                                       No. 21-20127


   James E. Graves, Jr., Circuit Judge, dissenting:
          Because there are genuine issues of material fact as to whether 26
   U.S.C. § 4611 imposes a legitimate user fee, I would vacate the district
   court’s grant of summary judgment on liability to Trafigura Trading LLC and
   remand. Thus, I respectfully dissent.
          Trafigura is a commodity trading company that purchases and exports
   crude oil from the United States. Trafigura asserts that it exported some 50
   million barrels of oil from Texas, Louisiana and North Dakota between 2014
   and 2017. As a result, Trafigura said that it paid in some $4,215,924 pursuant
   to 26 U.S.C. § 4611.1 Trafigura later requested and was denied a refund for
   the amount paid. Trafigura then filed suit challenging the constitutionality
   of 26 U.S.C. § 4611 and seeking a refund of $4,215,924 collected pursuant to
   the statute. See 26 U.S.C. § 4611(b). The district court ultimately granted
   summary judgment on liability to Trafigura. The government appealed.
          Amounts collected under §4611(b) are transferred to the “Oil Spill
   Liability Trust Fund,” along with amounts collected via various other acts,
   to be used only for specific expenditures related to oil spills. See 26 U.S.C.
   §§ 9509(b), (c); see also 33 U.S.C. §§ 2712(a), 2761(e). The fund also
   provides a limitation on liability for the responsible party. See 33 U.S.C. §
   2704; see also 33 U.S.C. §§ 2701(32) (definition of “responsible party”), and
   2702 (elements of liability).
          The issue is whether 26 U.S.C. § 4611(b) levies an unconstitutional
   tax on crude oil under the Export Clause. See U.S. Const. art. I, § 9, cl. 5.




          1
            There has been a petroleum fee in some form since approximately 1981. Pub. L.
   No. 96-510, 94 Stat. 2767.




                                            16
Case: 21-20127        Document: 00516253178              Page: 17        Date Filed: 03/24/2022




                                          No. 21-20127


   The district court found that it does. The majority agrees. I disagree for the
   reasons stated herein.
           We review the district court’s grant of summary judgment de novo,
   applying the same standard as the district court. Naquin v. Elevating Boats,
   L.L.C., 817 F.3d 235, 238 (5th Cir. 2016). Summary judgment is proper
   where “the movant shows that there is no genuine dispute as to any material
   fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.
   P. 56(a). We construe all facts and inferences in the light most favorable to
   the nonmoving party. Naquin, 817 F.3d at 238.
           The district court’s “function is not himself to weigh the evidence and
   determine the truth of the matter but to determine whether there is a genuine
   issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986).
           Trafigura, the district court, and the plurality2 cite Pace v. Burgess, 92
   U.S. 372 (1876), and United States v. U.S. Shoe Corp., 523 U.S. 360 (1998) as
   controlling authority.3 Pace involved a federal excise stamp on tobacco. Pace,
   92 U.S. 372. The Supreme Court held that the stamp was a user fee, not an
   unconstitutional tax. Id. at 375 The plurality here “cleaned up” a quote from
   U.S. Shoe on the Court’s observations of Pace. The original quote states:
                  The Court upheld the charge, concluding that it was “in
           no sense a duty on exportation,” but rather “compensation
           given for services [in fact] rendered.” In so ruling, the Court
           emphasized two characteristics of the charge: It “bore no


           2
             Judge Wiener concurs only in the judgment, which means that Judge Ho’s
   opinion does not have a quorum and does not constitute precedent in this Circuit. Indest v.
   Freeman Decorating, Inc., 168 F.3d 795, 796 n.1 (5th Cir. 1999) (Wiener, J., concurring).
   Thus, I refer to it as the plurality when referencing any portion other than the judgment.
           3
            As an initial matter, the Court in both cases reiterated that “we must regard things
   rather than names.” Pace, 92 U.S. at 376; U.S. Shoe, 523 U.S. at 367. Thus, the use of
   “tax” in 26 U.S.C. § 4611 is not self-defining.




                                                17
Case: 21-20127     Document: 00516253178            Page: 18    Date Filed: 03/24/2022




                                     No. 21-20127


          proportion whatever to the quantity or value of the package on
          which [the stamp] was affixed”; and the fee was not excessive,
          taking into account the cost of arrangements needed both “to
          give to the exporter the benefit of exemption from taxation, and
          ... to secure ... against the perpetration of fraud.”
   U.S. Shoe, 523 U.S. at 369 (internal citations omitted) (alterations in
   original).
          In U.S. Shoe, the Supreme Court held that an ad valorem charge of
   0.125% of the cargo’s value to finance harbor maintenance and development
   projects was an unconstitutional tax. Id. at 363. The Court distinguished
   Pace, saying:
                 Pace establishes that, under the Export Clause, the
          connection between a service the Government renders and the
          compensation it receives for that service must be closer than is
          present here. Unlike the stamp charge in Pace, the [harbor
          charge] is determined entirely on an ad valorem basis. The
          value of export cargo, however, does not correlate reliably with
          the federal harbor services used or usable by the exporter. As
          the Federal Circuit noted, the extent and manner of port use
          depend on factors such as the size and tonnage of a vessel, the
          length of time it spends in port, and the services it requires, for
          instance, harbor dredging.
   U.S. Shoe, 523 U.S. 369 (citation omitted). The Court also reiterated that
   the Export Clause “does not rule out a user fee, provided that the fee lacks
   the attributes of a generally applicable tax or duty and is, instead, a charge
   designed as compensation for Government-supplied services, facilities, or
   benefits.” Id. at 363.
          The district court ostensibly relied on Pace and U.S. Shoe but then
   misapplied the standards set out in those cases in pronouncing a test which
   the plurality now adopts, saying:




                                          18
Case: 21-20127     Document: 00516253178               Page: 19   Date Filed: 03/24/2022




                                        No. 21-20127


                  Pace and U.S. Shoe tell us the following. First, we must
          consider whether the charge under § 4611(b) is based on the
          quantity or value of the exported oil—if so, then it is more
          likely a tax. Second, we must consider the connection between
          the Fund’s services to exporters, if any, and what exporters pay
          for those services under § 4611(b). That connection need not
          be a perfect fit. See Pace, 92 U.S. at 375–76. But a user fee must
          “fairly match” or “correlate reliably with” exporters’ use of
          government services. Id. at 369–70.
   See also Trafigura Trading LLC v. United States, 485 F.Supp.3d 822, 826
   (S.D. Tex. 2020).      The plurality also includes a requirement of strict
   enforcement that does not appear in U.S. Shoe, which said“[i]n sum, if we
   are ‘to guard against … the imposition of a [tax] under the pretext of fixing a
   fee,’ [citing Pace, 92 U.S. at 376], and resist erosion of the Court’s
   [precedent], we must hold that the HMT violates the Export Clause as
   applied to exports.” U.S. Shoe, 523 U.S. at 370. Importantly, the Court also
   said, “[t]his does not mean that exporters are exempt from any and all user
   fees designed to defray the cost of harbor development and maintenance. It
   does mean, however, that such a fee must fairly match the exporters’ use of
   port services and facilities.” Id.
          I agree that Pace and U.S. Shoe are the applicable authority. But I
   disagree with the plurality’s characterization under the first part of the
   standard that “if so, then it is more likely a tax.” I also disagree with the
   plurality’s characterization of the second part that we only look at services.
          The plurality misapprehends Pace and repeatedly conflates quantity
   or volume with value. While the Pace court did say “[i]t bore no proportion
   whatever to the quantity or value of the package on which it was affixed,” the
   stamps were clearly required on each and every package of tobacco. Id. at




                                             19
Case: 21-20127        Document: 00516253178               Page: 20        Date Filed: 03/24/2022




                                           No. 21-20127


   375. Thus, more packages equaled more stamps and more fees.4 The same
   can be said here where the fees applied to each barrel and more barrels equal
   more fees. Also, importantly, the fees do not in any way depend on the value
   of the barrel.5 The plurality’s statement that the fee here is more like the tax
   in U.S. Shoe than the user fee in Pace is unsupported. The fee here is not
   based on the value of the oil, as in U.S. Shoe. Instead, the per-barrel fee here
   is the equivalent of the per-package stamp in Pace.
           Under the second part, the plurality states that we must consider the
   government services provided to the exporters. However, U.S. Shoe says
   that we look to whether the fee is “designed as compensation for
   Government-supplied services, facilities, or benefits.” Id., 523 U.S. at 363.
   The U.S. Shoe Court held that the ad valorem tax was “not a fair
   approximation of services, facilities, or benefits furnished to the exporters.”
   Id.
           Here, the plurality essentially disregards the “services, facilities, or
   benefits” provided to the exporters by concluding that “[n]one of these
   things can plausibly be conceived as ‘services’ provided to exporters in
   exchange for their payment.” The plurality then concedes that “[t]o be sure,
   exporters do benefit indirectly from these activities” before attempting to
   equate exporting oil with police and fire protection. Specifically, the plurality
   says:
           But the same could be said for virtually every other tax. After
           all, the government is supposed to use tax proceeds to provide


           4
           The size of the packages was determined by “the discretion of the exporter or the
   convenience of the handler.” Id.
           5
             To the extent the plurality adopts the district court’s analysis regarding the
   statutory definition of barrel, i.e., 42 gallons, that is the historic industry standard in the
   United States, not a statutory creation or requirement.




                                                 20
Case: 21-20127        Document: 00516253178              Page: 21       Date Filed: 03/24/2022




                                          No. 21-20127


           benefits for taxpayers. The fact that people pay taxes to fund
           police and fire protection does not somehow turn those taxes
           into user fees. Likewise, the fact that oil exporters like
           Trafigura also happen to benefit from the government’s “oil-
           spill related” activities is beside the point—such benefits are
           not tied to a specific service that exporters receive as part of a
           value-for-value transaction. Exporters pay, society benefits.6
   But that rationale is severely flawed and unsupported by the controlling
   authority.
           Neither Pace nor U.S. Shoe provide any requirement that only the
   exporter must benefit. Regardless, it is implausible to suggest that random
   taxpayers or random members of society are the primary beneficiaries of
   exporters simply being responsible for their own actions and business
   practices. There would be no oil spills, resulting damage, or need for research
   and development regarding oil pollution if oil was not exported. The oil was
   not exported by random taxpayers or random members of society, and they
   are neither responsible for any subsequent pollution/damage of precious
   natural resources nor the beneficiaries of any cap on liability.7 The oil is
   exported by exporters, who are not forced to share any resulting profit with




           6
             The plurality also states, without support, that “exporters subsidize a mishmash
   of antipollution measures for the general benefit of society” and “[s]ection 4611(b) saddles
   exporters with the cost of anti-pollution measures that generally benefit society at large,
   and not specifically the exporter who pays the charge.” Surely the plurality is not
   suggesting that random taxpayers should subsidize the operations of for-profit
   corporations.
           7
             In fact, taxpayers and members of society pay fees for various activities. For
   example, if a taxpayer wanted to take his boat into the Gulf of Mexico to go fishing, he
   would have to purchase the appropriate registration, license, certification, etc. He would
   also be responsible for any damage he caused. But, much like an exporter and its profit, he
   would get to keep any legal amount of fish all for himself.




                                               21
Case: 21-20127        Document: 00516253178               Page: 22       Date Filed: 03/24/2022




                                          No. 21-20127


   random taxpayers or random members of society. To borrow from the
   plurality, exporters pay and exporters benefit.8
           The plurality dismisses any suggestion that the oil industry generates
   the need for these anti-pollution measures as a matter of policy. However,
   cleaning up oil spills or restoring natural resources to their pre-damaged state
   are not merely policy motivations.                The plurality further states that
   “Congress has crafted a scheme in which crude oil exporters are forced to
   subsidize activities that are not ‘services used or usable by the exporter.’
   U.S. Shoe, 523 U.S. at 369.” What the U.S. Shoe Court actually said, though,
   is that “[t]he value of export cargo, however, does not correlate reliably with
   the federal harbor services used or usable by the exporter.” Id. “As the
   Federal Circuit noted, the extent and manner of port use depend on factors
   such as the size and tonnage of a vessel, the length of time it spends in port,
   and the services it requires, for instance, harbor dredging.” Id. Again, here,
   the fee is not based on the value of the oil. The charge of a fee per barrel is
   more akin to the above factors, like size and tonnage of a vessel, than any
   alleged “subsidizing” of “a mishmash of antipollution measures for the
   general benefit of society.”9 The plurality cites no evidence in support of the


           8
            The plurality cites a law review article, Erik M. Jensen, The Export Clause, 6 Fla.
   Tax Rev. 1, 37 (2003), for the proposition that there is no “value-for-value transaction”
   here. But the plurality reasons that charging a fee to visit a public park, tour a museum, or
   enter a toll road would be a “value-for-value transaction.” It seems reasonable that
   charging a fee for using this country’s valuable natural resources to conduct one’s for-profit
   business would also be a “value-for-value transaction.” Notwithstanding that either would
   be a “value-for-value transaction,” fees for a museum, park or toll road are also used for
   upkeep, maintenance, damage, etc.
           9
             The district court found that there are various factors Congress could have
   “considered to structure a fee which more closely matches the service rendered.”
   Trafigura, 485 F.Supp.3d at 829. However, some or all of those factors appear to have been
   considered, i.e., “the route taken” is in proximity to natural resources, and “the quantity




                                                22
Case: 21-20127        Document: 00516253178               Page: 23       Date Filed: 03/24/2022




                                          No. 21-20127


   conclusion that the nominal per-barrel fee does not reliably correlate to the
   services used or usable by the exporter.                  Moreover, the fee here is
   substantially less than the tax in U.S. Shoe and provides substantially more in
   return.
           Trafigura also asserts that exporters are solely responsible for paying
   the fee under § 4611. That is incorrect. The fee is not imposed on exporters;
   it is imposed on oil and its uses. See 26 U.S.C. § 4611. Trafigura is
   comingling separate sections and subsections when it says “nothing in § 4611
   requires owners, operators, or demise charterers of vessels to pay § 4611(b)
   export taxes. See 26 U.S.C. § 4611(d)(3).” Subsection (d) states:
           (d) Persons liable for tax.--
             (1) Crude oil received at refinery.--The tax imposed by
             subsection (a)(1) shall be paid by the operator of the United
             States refinery.
             (2) Imported petroleum product.--The tax imposed by
             subsection (a)(2) shall be paid by the person entering the
             product for consumption, use, or warehousing.
             (3) Tax on certain uses or exports.--The tax imposed by
             subsection (b) shall be paid by the person using or exporting
             the crude oil, as the case may be.
   26 U.S.C. § 4611(d). Despite Trafigura’s claims to the contrary, this
   provision explicitly lists multiple others who may be responsible for the fee,
   depending on the situation. Moreover, the language Trafigura searches for
   actually comes from 33 U.S.C. § 2701(32), which references “any person



   of oil” is the number of barrels. See 33 U.S.C. § 2701(20) (“‘natural resources’ includes
   land, fish, wildlife, biota, air, water, ground water, drinking water supplies, and other such
   resources belonging to, managed by, held in trust by, appertaining to, or otherwise
   controlled by the United States . . . , any State or local government or Indian tribe, or any
   foreign government.”).




                                                23
Case: 21-20127      Document: 00516253178           Page: 24   Date Filed: 03/24/2022




                                     No. 21-20127


   owning, operating, or demise chartering.” Additionally, the fee under §
   4611(b) is only imposed if “before such use or exportation, no tax was
   imposed on such crude oil under subsection (a).” See § 4611(b)(1)(B). In
   other words, if someone else pays it pursuant to subsection (a), then it would
   not be imposed a second time under subsection (b).             Simply because
   Trafigura was the appropriate person to pay here does not mean that only an
   exporter ever has to pay. Moreover, Trafigura is free to negotiate its
   contracts with other entities in a manner to attempt to recoup any required
   fees.
           Trafigura also asserts that exporters are omitted from the definition of
   “responsible party” and would not benefit from the liability limits. See 33
   U.S.C. § 2701(32). That statement is also not entirely correct. While §
   2701(32) does not specifically list “exporters,” it clearly lists numerous
   others, including “the owner of the oil being transported.” Trafigura
   acknowledges that it “purchases and exports domestic crude oil from the
   United States.” Thus, Trafigura concedes ownership of the oil in question
   which would establish its status as a potential responsible party.
           The plurality fails to distinguish this case from Pace; it fails to
   reference any facts to support its conclusion that the fees here were excessive
   or improper; and it fails to cite or apply the full standard of review. We are
   reviewing the district court’s grant of summary judgment; not weighing the
   evidence or determining the truth of the matter. Anderson, 477 U.S. at 249.
   This court is required to construe all facts and inferences in the light most
   favorable to the government. See Naquin, 817 F.3d at 238. “[C]ourts may
   not resolve genuine disputes of fact in favor of the party seeking summary
   judgment.” Tolan v. Cotton, 572 U.S. 650, 656 (2014). As set out herein,
   Trafigura failed to show that there is no genuine dispute of material fact or
   that it was entitled to judgment as a matter of law. Thus, summary judgment
   was improper.



                                          24
Case: 21-20127     Document: 00516253178        Page: 25   Date Filed: 03/24/2022




                                 No. 21-20127


          For these reasons, I would vacate the district court’s grant of
   summary judgment on liability to Trafigura and remand. Accordingly, I
   respectfully dissent.




                                     25